Opinion issued December 12, 2002










In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-02-01112-CR
          01-02-01113-CR
____________

JOHN CARL BOLTES
aka JUAN CARLOS BOLTES
aka JOHN CARL PETERSON, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 338th District Court
Harris County, Texas
Trial Court Cause Nos. 615087 and 646659



MEMORANDUM  OPINION
	We are without jurisdiction to entertain these appeals.  Appellant was
sentenced in cause numbers 615087 and 646659 on October 22, 1992.  The deadline
for filing notice of appeal was 30 days after sentencing.  See Tex. R. App. P.
26.2(a)(1).  Notice of appeal was filed in both cases on September 19, 2002, almost
10 years after the deadline.
	We therefore dismiss the appeals for lack of jurisdiction.  Slaton v. State,
981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996).
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Radack.
Do not publish.  Tex. R. App. P. 47.